Citation Nr: 1525622	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in the disability rating for posttraumatic stress disorder (PTSD) from 50 percent to 30 percent from November 1, 2010, was proper.

2.  Whether the reduction in the disability rating for degenerative arthritis of the cervical spine from 20 percent to 10 percent from November 1, 2010, was proper.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Blythe R. Glemming, Attorney At Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from February 1986 to April 1993 and from February 2006 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The Board observes that the RO found that the Veteran's substantive appeal for the reduction issues was not timely received.  The statement of the case (SOC) was sent to the Veteran on February 20, 2013; the substantive appeal was postmarked as being mailed on April 18, 2013.  Tracking information submitted by the Veteran's attorney shows that the substantive appeal was delivered to the RO on April 22, 2013.  In light of the postmark showing that the substantive appeal was mailed within 60 days of the SOC, the Board concludes that it was timely filed.  38 C.F.R. § 20.305(a) (2014).  Therefore, the Board finds that the reduction issues are properly before it.  

The issues of increased ratings for PTSD, degenerative arthritis of the lumbar spine and cervical spine, migraines, gastroesophageal reflux disease (GERD) and hiatal hernia, unstable strabismus with diplopia of the left eye, status post right elbow surgery, status post left elbow surgery, bilateral knee strain, and right ankle strain have been raised by the record in a May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the disability rating for PTSD from 50 percent to 30 percent and for degenerative arthritis of the cervical spine from 20 percent to 10 percent, both effective November 1, 2010, to include providing proper notification of the proposal to reduce the disability ratings, and giving the Veteran the opportunity to submit evidence. 

2.  At the time of the reductions, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the PTSD 50 percent rating to a 30 percent rating and the reduction of the degenerative arthritis of the cervical spine 20 percent rating to a 10 percent rating.  

3.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling; degenerative arthritis of the lumbar spine and degenerative arthritis of the cervical spine, each evaluated as 20 percent disabling; right hallux valgus, GERD and hiatal hernia, status post right elbow surgery, status post left elbow surgery, left knee strain, right knee strain, and right ankle strain, each evaluated as 10 percent disabling prior to November 1, 2010, with the bilateral elbow, bilateral knee, and right ankle disabilities decreased to zero percent or noncompensably disabling from November 1, 2010; and unstable strabismus with diplopia of left eye, left hallux valgus, stress fracture of left second phalanx, occipital skull fracture, right foot first digit scar, left elbow scar, right elbow scar, and migraine headaches, each evaluated as zero percent or noncompensably disabling.  His combined disability rating meets the schedular criteria for a TDIU.

4.  The Veteran completed four years of high school and has only had marginal employment during this appeal.    

5.  The Veteran's service-connected disabilities preclude his substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent rating for PTSD have been met for the period from November 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for restoration of a 20 percent rating for degenerative arthritis of the cervical spine have been met for the period from November 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2014).

3.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determinations, no discussion of compliance with VA's duty to notify and assist is necessary

	A.  Reductions

38 C.F.R. § 3.105(e) states that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation benefits, a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons.  After notification of the proposed reduction, the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation benefits should be continued at their present level.  If additional evidence is not received within that 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period following the final rating action expires.  38 C.F.R. § 3.105(e) (2014). 

The original grants of 50 percent and 20 percent ratings for PTSD and the cervical spine, respectively, became effective on April 23, 2009.  The reduction in ratings took effect on November 1, 2010, within five years after the original grants.  As the ratings were in place less than five years, the additional requirements from 38 C.F.R. § 3.344 do not apply.  See 38 C.F.R. § 3.344.

In October 2009, the Veteran filed a claim seeking entitlement to a TDIU.  In connection with that claim, he was afforded VA examinations for his PTSD and cervical spine disabilities in January 2010.  Based on the results of those examinations, the RO issued a May 2010 rating decision proposing to reduce the evaluation of the PTSD from 50 percent to 30 percent disabling and the evaluation of the degenerative arthritis of the cervical spine from 20 percent to 10 percent disabling.  The rating decision informed the Veteran of the right to request a hearing and that he had 60 days to present additional evidence before the reduction would occur.  The Veteran submitted additional evidence in response to the proposed reduction.  In the August 2010 rating decision on appeal, the RO reduced the evaluations of the PTSD to 30 percent and of the cervical spine to 10 percent, both effective from November 1, 2010.  This rating decision shows that additional evidence was considered.  

As regards the propriety of the procedures used to reduce the evaluations of the Veteran's PTSD and degenerative arthritis of the cervical spine, the Board finds no error.  The proposed reductions followed examinations and the Veteran was provided 60 days to present evidence.  The reductions were made effective November 1, 2010, the day following the end of the month in which the 60-day period from the date of notice to the beneficiary of the final rating decision expired.  In light of the foregoing, the Board finds that there were no procedural errors in the reductions from 50 percent to 30 percent for the Veteran's service-connected PTSD and 20 percent to 10 percent for the service-connected degenerative arthritis of the cervical spine.  The Board will now address the substantive questions of the reductions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000). 

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the reductions were warranted, the Board must focus upon evidence available to the RO at the time the reductions were effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer. Derwinski, 2 Vet. App. 277 (1992).  Such after-the-fact evidence may not be used to justify an improper reduction.

		1.  PTSD

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which evaluates impairment from PTSD.  

Pursuant to DC 9411, a 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).
A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran was assigned an initial 50 percent disability rating for his PTSD based on the findings reported at an August 2008 fee-based examination.  At the examination, the Veteran's reported symptoms included depression, anxiety, hyperarousal, anger outbursts, irritability, low motivation, decreased energy, nightmares, hopelessness, worthlessness, low appetite, and passive suicidal ideation.  He reported being currently separated and having a girlfriend.  He reported some major social function changes; for example, he no longer talked to his parents as frequently as he used to and avoided people much more then he used to.  He was currently not working.  

Examination revealed that orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal, with flattened affect.  Communication, speech, and concentration were within normal limits.  Panic attacks were present and occurred more than once per week.  There was no suspiciousness and no delusional history present; no delusions were observed.  There was no hallucination history present and no hallucinations observed.  Obsessional rituals were absent; thought processes were appropriate; judgment was not impaired; and abstract thinking was normal.  Memory was impaired and the degree was mild.  There were passive thoughts of death and homicidal ideation was absent.  A GAF score of 50 was assigned.  The examiner opined that the Veteran's current psychiatric impairment as causing occupational and social impairment with reduced reliability and productivity.

The Veteran was provided a VA examination in January 2010.  He reported symptoms of problems sleeping, lack of appetite, anxiety attacks, feeling worthless, depression, anger problems, lack of energy, and lack of feeling.  He reported that his symptoms were severe.  The Veteran reported that he had been unemployed for the past five months and that he stopped working because he could not handle work.  He reported that he could not concentrate and got irritated.  The Veteran reported being married that month and that he did not really have friends.  He reported having acquaintances who he felt could relate to him a little bit more.  He reported no impairment of activities of daily living due to his PTSD.  

Examination revealed no apparent impairment of thought process or communication.  There was no impairment of activities of daily living.  The Veteran was fully oriented, well-groomed, and cooperative.  Mood was mildly depressed with restricted affect.  He denied suicidal intent or planning, homicidal ideation, hallucinations, and delusions.  Attention, memory and judgment appeared to be within normal limits.  The examiner noted that psychological testing results precluded a conclusive diagnosis of mental disorder.  A GAF score of 75 was assigned, which the examiner opined was speculative and conservative due to the results of objective testing.  The examiner opined that due to the results of objective testing, the severity of the Veteran's mental health condition was unclear; therefore, the relationship between his current mental health and his occupational and social functioning was also unclear.  The examiner noted that other than by his subjective report, the Veteran's reported social and occupational impairment was not currently supported by any collateral information available to them.

Treatment records at the time of the August 2010 rating decision show that the Veteran's GAF scores ranged from 50 to 59.  There is no indication that the symptoms and resulting impairment as shown in 2008 had improved as they relate to the Veteran's ability to function under the ordinary conditions of life and work.  Symptoms consistent with those at the 2008 examination were shown in the Veteran's treatment records.  For example, passive suicidal thinking was reported in March 2010, consistent with his report at the 2008 examination.  Another record, also dated in March 2010, shows that the Veteran's affect was flat as it was in 2008.  Treatment records dated after the reduction do not show that an actual improvement in the Veteran's PTSD impairment occurred.  His GAF scores have ranged from 42 to 60.  

Based on a review of the evidence, the Board finds that a restoration of the 50 percent rating for PTSD is warranted.  In this case, the evidence fails to show that an improvement had actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  After reviewing all of the evidence of record, the Board concludes that an actual improvement in the Veteran's PTSD has not been shown such that a reduction is warranted.  The symptoms and GAF scores during this appeal have been consistent and fail to reveal that an actual improvement in the Veteran's PTSD has been shown.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 50 percent disability rating for PTSD to 30 percent was improper and the 50 percent disability rating is hereby restored.

		2.  Cervical Spine

The Veteran's degenerative arthritis of the cervical spine is evaluated under 38 C.F.R. § 4.71a, DC 5242, which evaluates impairment from degenerative arthritis of the spine.  

Under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

The Veteran was assigned an initial 20 percent disability rating for his degenerative arthritis of the cervical spine based on the findings reported at an August 2008 fee-based examination.  His reported symptoms included stiffness, weakness, visual disturbances, numbness, and dizziness.  He reported constant pain rated as four out of ten (4/10).  He stated that his condition had not resulted in any incapacitation.  Reported functional impairment included being unable to rotate right and left and look up and down with restrictive range of motion and pain.  Examination revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness and no ankylosis.  Range of motion testing revealed flexion to 25 degrees with pain at 20 degrees; extension to 30 degrees with pain at 30 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 30 degrees with pain at 30 degrees; right rotation to 30 degrees with pain at 15 degrees; and left rotation to 20 degrees with pain at 10 degrees.  Following repetition, the Veteran's motion was limited by pain, fatigue, weakness, and lack of endurance; it was not limited by incoordination.  There was no additional limitation in degrees.  

At a January 2010 examination, the Veteran reported symptoms of pain, stiffness, limited motion, and tingling in both hands.  His pain was reported to be constant and rated as 5-7/10.  Functional limitations included difficulty brushing his teeth and shaving.  Range of motion testing revealed flexion to 35 degrees; extension to 22 degrees; lateral flexion to 30 degrees bilaterally; and rotation to 50 degrees bilaterally.  Range of motion was limited by pain and stiffness.  The Veteran was tender to palpation of the paraspinal muscles.

A May 2010 treatment record shows that the Veteran had flexion to 15 degrees.  His records prior to the August 2010 rating decision did not show an actual improvement in his cervical spine disability level.  Records after the rating decision continue also do not show that the Veteran's degenerative arthritis of the cervical spine improved in his ability to function under the ordinary conditions of life and work.

Based on a review of the evidence, the Board finds that a restoration of the 20 percent rating for degenerative arthritis of the cervical spine is warranted.  In this case, the evidence fails to show that an improvement had actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  After reviewing all of the evidence of record, the Board concludes that an actual improvement in the Veteran's degenerative arthritis of the cervical spine has not been shown such that a reduction is warranted.  Although he had flexion to 35 degrees in January 2010, he had flexion to only 15 degrees in March 2010, similar to his range of motion shown in 2008 when it was limited to 20 degrees by pain.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 20 percent disability rating for degenerative arthritis of the cervical spine to 10 percent was improper and the 30 percent disability rating is hereby restored.

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).
Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the current appeal, prior to November 1, 2010, the Veteran's disabilities included PTSD, evaluated as 50 percent disabling; degenerative arthritis of the lumbar spine and degenerative arthritis of the cervical spine, each evaluated as 20 percent disabling; right hallux valgus, GERD and hiatal hernia, status post right elbow surgery, status post left elbow surgery, left knee strain, right knee strain, and right ankle strain, each evaluated as 10 percent disabling; and unstable strabismus with diplopia of left eye, left hallux valgus, stress fracture of left second phalanx, occipital skull fracture, right foot first digit scar, left elbow scar, right elbow scar, and migraine headaches, each evaluated as zero percent or noncompensably disabling.  His combined disability rating met the preliminary criteria for consideration for entitlement to TDIU on a schedular basis.

From November 1, 2010, the disability ratings for the status post right elbow surgery, status post left elbow surgery, left knee strain, right knee strain, and right ankle strain were decreased to zero percent or noncompensably disabling.  As noted above, the disability ratings for PTSD and degenerative arthritis of the cervical spine were also reduced, but the Board has restored the initial ratings.  In light of the restoration of the 50 percent and 20 percent ratings for PTSD and degenerative arthritis of the cervical spine, respectively, the Veteran's combined service-connected disability rating continues to meet the preliminary criteria for consideration for entitlement to TDIU on a schedular basis. 

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to nonservice-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In the Veteran's claim, he reported last working as a jet engine technician in 2009 and that he left that employment because of disability.  He reported completing four years of high school and having no additional training or education.

The Veteran was afforded a VA examination in January 2010 for his joint, GERD and hiatal hernia, scars, skull, and migraine headache disabilities.  He reported quitting his job because of pain in different joints, back and neck.  He reported being retired since he quit his job in July 2009.  Following a thorough examination, the examiner opined that the Veteran's GERD resulted in minimal functional impairment; the cervical spine and lumbar spine disabilities resulted in moderate functional impairment; the bilateral elbow disabilities resulted in minimal functional impairment; the bilateral knee strains and right ankle strain had resolved without objective residuals; the right hallux valgus resulted in minimal functional impairment; the left hallux valgus resulted in no functional impairment; the left second phalanx stress fracture had resolved without residuals; the occipital skull fracture had resolved without residuals; the bilateral elbow scars had healed and resulted in no functional impairment; the right foot scar resulted in no functional impairment; and the migraine headaches resulted in mild functional impairment.  The examiner opined that the Veteran was capable of sedentary to light duty employment if he so chose.  

At a VA examination for his eyes in January 2010, the Veteran reported intermittent diplopia and that his left eye remained in a constant exotropia and hypotropia deviation.  The Veteran reported that he typically suppresses image from the left eye and would occasionally notice diplopia, especially at night.  His best corrected visual far acuity was 20/20 for the right eye and 20/25 for the left eye; his best corrected visual near acuity was 20/20 bilaterally.  There is no indication in this examination report that the Veteran's eye disability affected his employability.  

As discussed above, the January 2010 VA psychiatric examiner opined that the Veteran's relationship between his current mental health and his occupational functioning was unclear.  

A February 2011 record shows that the Veteran was working part-time at a convenience store.  He reported that he had the energy to do so and enjoyed it because it was essentially an isolative job doing janitorial.  

A February 2011 SSA psychiatric evaluation shows that the physician opined that the Veteran would have a great deal of difficulty maintaining positive social relations and carrying out activities at an appropriate pace and with persistence on a full-time basis due to his mental health problems aside from the physical disorders.  

The Veteran's SSA records shows that he receives disability benefits due to his psychiatric disorder.  There is no indication in the Veteran's records of substantially gainful employment during this appeal.  

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

In this case, while the Veteran has been employed during this appeal, the evidence shows that it is not substantially gainful.  Rather, he has been shown to work in a part-time setting.  In light of his employment having been part-time, the Board concludes that it is marginal.  

The evidence also shows that it is the Veteran's service-connected disabilities that prevent him from engaging in more than marginal employment.  The February 2011 SSA evaluation shows that the Veteran's psychiatric disability causes a great deal of difficulty maintaining positive social relations and carrying out activities at an appropriate pace and with persistence on a full-time basis.  As such, this opinion indicates that while the Veteran is able to engage in marginal part-time employment, he is unable to maintain substantially gainful employment.  In this case, the severity of the Veteran's service-connected psychiatric disability is reflected in the 50 percent rating assigned.  Additionally, the Veteran has numerous physical disabilities, with his lumbar spine and cervical spine each being rated as 20 percent disabling.  Considering the severity of the Veteran's PTSD, along with the opinion of the February 2011 SSA evaluator, the Board concludes that the Veteran's service-connected psychiatric disability, considering his physical disabilities as well, preclude his substantially gainful employment.  Although the Board is not bound by the SSA's determinations, the Board does find it persuasive that the Veteran receives disability benefits due to his psychiatric disability.  

The Board acknowledges that the January 2010 examiner was unable to opine as to the Veteran's relationship between his current mental health and his occupational functioning.  As such, the Board concludes that the VA examiner's opinion is not probative evidence against the Veteran's claim.  Further, the ultimate question of whether a veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). The Board also acknowledges that the January 2010 examiner for the Veteran's physical disabilities opined that the Veteran was capable of sedentary to light duty employment.  However, the Veteran's employment history shows that his last substantially gainful employment in 2009 was a jet engine technician.  The evidence does not suggest that such position was sedentary to light duty.  Furthermore, the SSA evaluator's opinion shows that the Veteran's PTSD caused great difficulty in carrying out activities at an appropriate pace and with persistence.  Taking into account the overall functional impairment from all of the Veteran's service-connected disabilities, the Board reiterates that entitlement to a TDIU is warranted.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his PTSD, the SSA findings, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is therefore granted.  

ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 50 percent rating for the Veteran's PTSD is restored, effective November 1, 2010.

Subject to the laws and regulations governing payment of monetary benefits, a 20 percent rating for the Veteran's degenerative arthritis of the cervical spine is restored, effective November 1, 2010.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


